Citation Nr: 1806574	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from January 16, 1980 to February 19, 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Appellant was initially represented by a private attorney.  The private attorney withdrew representation in January 2016.  The Appellant subsequently submitted a letter received in January 2017 requesting a 60 day postponement of his January 2017 hearing in order for him to obtain a new representative and submit additional evidence.  No new power of attorney having been received since the January 2017 letter, the Appellant is considered to have proceeded unrepresented.  A March 2017 letter subsequently notified the Appellant that his hearing had been rescheduled for May 2017.  The Appellant did not appear for his hearing and the hearing request is considered withdrawn.  

The Appellant's then attorney submitted a Notice of Disagreement dated February 2014 in response to the Rating Decision's denial of new and material evidence.  The Notice of Disagreement asserts "the claim for hypertension is appealed based on clear and unmistakable error [(CUE)]."  The attorney stated he wished to seek DRO review and made a variety of vague statements regarding the duty to assist, inferred claims, oral testimony, and adjudicative determinations which were incorrectly mischaracterized.  This attorney subsequently withdrew from the claim and the Appellant has proceeded upon the basis of new and material evidence, as noted by below in his statements.  Along with being general and non-specific claims of error, the February 2013 rating decision is not final; rather, it is the rating decision that is currently on appeal.  Hence, there is no CUE claim.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a May 1980 rating decision.  The Appellant did not appeal or submit new and material evidence within one year of the decision.

2.  Evidence received since the May 1980 rating decision is cumulative of the evidence already of record.



CONCLUSION OF LAW

The May 1980 rating decision denying service connection for hypertension is final.  Evidence received since the May 1980 rating decision is not new and material and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  The Appellant and his (now former) representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

The evidence that is considered in determining whether new and material evidence has been submitted is that evidence received by VA since the last final disallowance of the Veteran's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

The initial claim for service connection for hypertension was denied in a May 1980 Rating Decision.  The rating decision denied the claim for hypertension as it "existed prior to his entrance into military service and not being aggravated therein."  The June 1980 notification letter states that "[h]ypertension having existed prior to such service to the same degree as when you were discharged.  Any treatment for this condition in service is therefore considered a remedial measure and not an aggravation, for which service connection cannot be granted."

The decision discussed the Appellant's November 1979 enlistment examination for active duty for training with the Army National Guard, in which the Appellant had a blood pressure reading of 110/70 and complained of occasionally feeling "hot."  The Rating Decision also discussed a physical examination in February 1980, which found that the Appellant had blood pressure reading of over 90 (diastolic) over four consecutive days and was considered medically unfit for enlistment.  Contained on the same sheet noting that the Appellant had feelings of being "hot" is a note that the Appellant reported "yes" for dizziness or fainting spells on his November 1979 Report of Medical History.  

The Appellant was notified of the rating decision by a letter dated June 1980.  Appellant did not file a notice of disagreement for the denial of service connection and no new and material evidence was received within the one-year appeal period.  Thus, the decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

In essence, the claim was denied because the condition pre-existed service and there was no evidence of permanent worsening beyond normal progression during the Appellant's active service.

The Appellant submitted a claim for hypertension in November 2009 (via a Form 21-526), alleging the disability began in-service.  The claim contains a statement that "as of January 16, 1980" the Appellant began to consistently experience shortness of breath, dizziness, and heart palpations and was diagnosed with hypertension.  The Appellant stated "my medical condition intensified and began to negatively impact my daily performance."  This claim was again denied in a rating decision dated February 2010 stating that well the evidence was new, it was not material.  The Appellant was notified by a letter of the decision that same month.  No notice of disagreement or additional information was received within one year.  This decision is final.

The Appellant contacted the VA in August 2012 and stated he wished to reopen his claim and reported that he was taking medication for hypertension.  The Appellant did not respond to a VCAA letter sent to him or submit evidence.  A February 2013 rating decision noted no new and material evidence was submitted and again denied the claim.  The February 2013 notification letter noted "[a]lthough you raised the possibility that more evidence exists, you did not submit it."  

A December 2013 Report of General Information reports that the Appellant stated he had new and material evidence he would submit to reopen the claim for hypertension.  No such evidence was submitted.

The Appellant appealed the February 2013 rating decision and requested DRO review.  The DRO denied the claim in a March 2014 Statement of the Case stating "we lack evidence of an aggravation in or as the result of service to a condition which predated service" and the Appellant had not responded to a letter notifying him of the new and material evidence requirements.  The Appellant submitted a March 2014 VA Form 9 reporting that the Appellant had hypertension, had been discharged from the army for hypertension, and took medication daily.  No other information was submitted.

The Board has made a careful review of the evidence of record.  The Appellant has submitted evidence concerning (his statements) regarding currently having hypertension, having been discharged from service due to hypertension, and current use of medication.  The fact that he had hypertension and the reason for discharge had been established previously.  Such evidence is cumulative.  More specifically, the service records include a determination that he did not meet physical fitness standards.  He was unfit for enlistment due to hypertension.  His recounting is not new.  The fact that he takes medication now is not material.  Although the threshold to reopen is low, such a threshold is not met in this case and the benefit-of-the-doubt doctrine is not for application.  See Shade, 24 Vet. App. at 118.  The application to reopen the claim is denied in the absence of new and material evidence.


ORDER

The application to reopen the claim for service connection for hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


